      Case 2:20-cr-00054 Document 36 Filed 04/14/20 Page 1 of 2 PageID #: 151



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                     CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                                               ORDER


       The Court has reviewed the Defendant’s Motion to Continue Trial and All Case Related

Action (Document 35) filed in the above-styled matter.          Therein, the Defendant moves for a

continuance of the trial and related deadlines on the grounds, inter alia, that additional time is needed

to conduct investigation, for attorney-client consultation, and for trial preparation, delayed both by

the COVID-19 pandemic and the fact that the Defendant’s primary language is Bulgarian.

       The requested delay is not attributable to lack of diligent preparation or failure to obtain

evidence or witnesses on the part of the Government, or to congestion of the Court’s calendar.

       WHEREFORE, finding that the interest of the public and the Defendant in a speedy trial is

outweighed by the ends of justice served by granting a continuance, the Court, for good cause shown

as set forth in the motion, and without objection from the Government, does hereby ORDER that the

motion (Document 35) be GRANTED. The trial, previously scheduled for May 11, 2020, is

CONTINUED to July 13, 2020, at 9:00 a.m., in Charleston, West Virginia. Counsel should be

                                                   1
      Case 2:20-cr-00054 Document 36 Filed 04/14/20 Page 2 of 2 PageID #: 152



prepared to select a jury on the preceding Friday if so ordered by the Court. The Court ORDERS

that the deadline for filing superseding indictments, if any, shall be thirty days prior to the trial date

and that the parties submit their respective witness lists and any proposed voir dire and jury

instructions no later than June 29, 2020.

       The Court further ORDERS that the pretrial motions hearing, previously scheduled for April

20, 2020, be CONTINUED to June 23, 2020, at 11:00 a.m., in Charleston, West Virginia, before

the Honorable Omar J. Aboulhosn, and that any motions to be addressed at the pretrial motions

hearing, as well as any motions in limine, shall be filed no later than June 16, 2020.

       The parties are ORDERED to notify the Court of any proposed plea agreement in sufficient

time such that a plea hearing may be scheduled by the Court no later than a week before

trial. Furthermore, the parties are put on notice that, should a scheduled plea hearing not be

completed, the Court will not consider the same to be good cause to support a continuance of the trial.

       The United States Marshals Service is ORDERED to transport the Defendant from his

location of confinement to the aforesaid court proceedings.

       The Court FINDS that the time between May 11, 2020, and July 13, 2020, is excludable from

the computation of time within which trial must commence, pursuant to 18 U.S.C. § 3161(h)(7).

       The Court DIRECTS the Clerk to send a copy of this Order to Magistrate Judge Aboulhosn,

to the Defendant and counsel, to the United States Attorney, to the United States Probation Office,

and to the Office of the United States Marshal.

                                               ENTER:          April 14, 2020




                                                    2
